Citation Nr: 0932752	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  03-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from August 2000 to 
November 2001.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the RO that 
denied entitlement to TDIU benefits.  The Veteran timely 
appealed.  In June 2007 and in November 2008, the Board 
remanded the matter for additional development.

Also in June 2007, the Veteran raised the issue of 
entitlement to service connection for a lower back 
disability.  That matter is again referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

In November 2008, the Board remanded this matter to arrange 
for the Veteran to undergo a VA examination to obtain an 
opinion as to the impact of the service-connected 
disabilities on his ability to work.  While attempts were 
made to schedule the Veteran for a January 2009 examination, 
it appears that the Veteran was incarcerated at that time at 
a county correctional facility, and that he could not be 
transported for his appointment as he requested.

In March 2009, the Veteran provided the RO with a change of 
address (Post Office Box), and indicated that he had 
difficulty obtaining his mail.  Records reflect that the 
Veteran was still incarcerated in June 2009, although he had 
not yet been to court and there was no date of conviction.

In August 2009, VA received notification from the Veteran 
that he was out of jail on bond.  The Veteran expressed his 
willingness to appear for an examination, and requested that 
an examination be scheduled as soon as possible.  

Service connection is currently in effect for major 
depressive and anxiety disorders, evaluated as 50 percent 
disabling; for patellar femoral syndrome of the left knee, 
evaluated as 10 percent disabling; and for patellar femoral 
syndrome of the right knee, evaluated as 10 percent 
disabling.  The combined disability rating is 60 percent.  
See 38 C.F.R. § 4.25 (2008).

Under the circumstances, the Veteran should be given another 
opportunity to report for a VA examination to obtain a 
medical opinion as to employability.  Any recent VA treatment 
records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from the VA 
Jackson healthcare system, dated since 
September 2007.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
necessary tests and studies should be 
performed.

The examiner should provide an opinion as 
to whether the Veteran's service-
connected major depressive and anxiety 
disorders and patellofemoral syndrome of 
the right and left knees, alone or in 
combination with each other, render him 
incapable of obtaining and maintaining 
substantially gainful employment.

The examiner should discuss the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities.  In particular, describe 
what types of employment activities would 
be limited because of the Veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, re-adjudicate the claim on 
appeal-taking into consideration 
provisions of 38 C.F.R. § 4.16(b).   If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

